Patents. — Plaintiff, the owner of United States Patents Nos. 2,813,115 and 2,898,195, brought suit to recover reasonable and entire compensation for the alleged infringement of its patents by the United States. The case came before the court on a stipulation of the parties filed June 2, 1966, in which it was stated that a written offer was submitted by plaintiff to defendant and was accepted by defendant, whereby plaintiff agreed to accept $15,000 in return for a release theretofore executed and delivered, by the terms of which plaintiff fully released the United States for all past infringement and granted to the United States an irrevocable, nonexclusive, royalty-free license under the above mentioned patents, reissues and extensions thereof, for the full terms thereof, as set forth therein, and the defendant consented to the entry of j udgment in the stated amount. On June 6,1966, the court ordered that judgment be and it was entered for plaintiff in the sum of fifteen thousand ($15,000) dollars.